Interim Decision #2493

1Y1ATrEn. OF RAMOS

In Deportation Proceedings
A-20303516
Decided . by Board June 2, 1976
Where the record indicated that respondent was aware that he possessed United States
citizenship and had failed to come to the United States for a continuous period of at least
two years between the ages of 14 years and 28 years as required by section 301(b) of the
Immigration and Nationality Act, respondent lost his United States citizenship notwithstanding his claimed ignorance of the retention requirement of the statute.
CHARGE:

Order: Act of 1952—Section 241(a)(2) [8 U.S.C_ 1251 (02)1—Entered withoutinspection
ON BEHALF

OF RESPONDENT:

ON BEHALF OF SERVICE:

T,_ Ungar, Esquire
Phelan, Simmons & Ungar
517 Washington Street
San Francisco, California 94111

Brian H. Simpson
Dial Attorney

Donald

In a decision dated October 14, 1975, the immigration judge found the
respondent deportable, but granted him the privilege of voluntary departure. The respondent has appealed from that decision, contending
that he is a citizen of the United States and not subject to deportation.
The appeal will be dismissed.
Counsel has conceded that the respondent is deportable under section
241(a)(2) of the Immigration and Nationality Act, if he is an alien.
Consequently, the only issues on appeal involve the respondent's claim
to United States citizenship.
The respondent was born in August of 1939 in Mexico. His father was
a citizen of Mexico, but his mother was a citizen of the United States.
She had been born in Kansas in 1919, but had been taken to Mexico at
the age of two or three and had resided there until 1957 or 1958. The
parties agree that the respondent was a citizen at birth by virtue of
section 1993 of the Revised Statutes, as amended by the Act of May 24,
1934 (48 Stat. 797), which provided:
Sec. 1993. Any child hereafter born out of the limits and jurisdiction of the United
States, whose father or mother or both at the time of the birth of such child is a citizen of
671

Interim Decision #2493
the United States, is declared to be a citizen of the United States; but the rights of
citizenship shall not descend to any such child unless the citizen father or citizen mother,
as the case may be, has resided in the United States previous to the birth of such child.
In cases where one of the parents is an alien, the right of citizenship shall not descend
unless the child comes to the United States and resides therein for at least five years
continously immediately previous to his eighteenth birthday, and unless, within six
months after the child's twenty-first. birthday, he or she shall take an oath of allegiance
to the United States of America as prescribed by the Immigration and Naturalization
Service.
It is this provision which governs the respondent's acquisition of
United States citizenship. However, after the respondent's birth, Congress enacted several significant changes relating both to the acquisition
and retention of citizenship by persons born abroad. It is only the
changes to tie retention requirements which concern us here.
On the facts of this case, section 301(b) of the Immigration and
Nationality Act is the provision governing the retention requirements
applicable to the respondent. See generally sections 201(g) and (10,
Nationality Act of 1940 (Act of October 14, 1940, 54 Stat. 113'7); sections
201(a)(7), 301(b) and 301(e), Immigration and Nationality Act. Section
301(b) presently provides:
(b) Any person who is a national and citizen of the United States under paragraph (7)
of subsection (a) shell lose his nationality and citizenship unless (1) he shall come to the
United States and be continously physically present therein for a period of not less than
two years between the ages of fourteen years and twenty-eight years; or (2) the alien
parent is naturalized while the child is under the age of eighteen years and the child
begins to reside permanently in the United States while under the age of eighteen
years. In the administration of this subsection absences from the United States of less
than sixty days in the aggregate during the period for which continuous physical
presence in the United States is required shall not break the continuity of such physical
—

presence.

The respondent first entered the United States in January of 1973, at
the age of 33. At the hearing, counsel for the respondent conceded that
his client had failed to comply with the residency requirement, necessary for the retention of his United States citizenship, contained in
section 301(13,. A prima facie case of alienage was therefore established.
The respondent, bearing the burden of going forward with the evidence, then advanced two theories under which he claimed not to have
lost his United States citizenship. He contended (I) that he was ignorant
of the retention requirement and consequently that it should not apply
to him, and (2) that the government should be estopped from applying
the retention requirement to him because in 1957 his mother had been
advised by a United States consular official about the respondent's
citizenship, hit had not been advised about the retention requirement.
The immigration judge found• that the respondent was not in fact
ignorant of the residency requirement necessary for retention of United
672

Interim Decision #2493
States citizenship. The immigration judge therefore did not directly
address the legal contentions raised by counsel for the respondent. On
appeal, counsel has specifically declined to pursue his estoppel theory,
and the only contentions which we must address involve the respondent's claimed ignorance of the retention requirements.
The immigration judge found that the respondent had failed to come
forward with any believable evidence that he was unaware of the
retention requirements of section 301(b). The record indicates that any
information which the respondent may have had about those requirements would have come from his mother and his older brother after
their visit in 1957 to a United States consular official.
In 1973, the respondent's mother and older brother testified in the
deportation case relating to another brother of the respondent. Their
testimony, which was also taken before the immigration judge -who
handled the respondent's case, was to the effect that the consular official
had never informed them of the requirements for retention of United
States citizenship. That testimony was introduced as an exhibit at the
respondent's hearing. The immigration judge found the testimony of the
mother and older brother to be confusing and not worthy of beliet The
immigration judge also found. that the respondent was not a credible
witness.
On appeal, counsel stresses that the important question concerns the
knowledge of the respondent, not the knowledge of his relatives. Counsel argues that the limited contact which the respondent had with his
relatives after their 1957 visit to the consular official, as well as the
general lack of education of all of the respondent's family, strongly
'suggest that the respondent did not know of the retention requirements, even if his mother and brother had been so informed.
We, however, agree with the immigration judge that the respondent
has not shown that he was in fact ignorant of the retention requirements
relating to his United States citizenship. The respondent's older brother
did write to the rest of the family concerning the visit with the consular
official, and the respondent's mother did visit with her family in Mexico
after 1957. The record establishes that the respondent's family in general was quite interested m the status of particular family members with
respect to the United States. We find it difficult at accept the possibility
that every detail of the 1957 consular visit was not reported to the rest
of the family, including the respondent. 'In addition, we cannot infer' a
lack of knowledge from the respondent's failure to enter the United
States at an earlier date, because the respondent's family was admittedly ton poor to finance the journey from their village in Mexico to the
United States.
We recognize that the testimony of the respondent and the other
members of his family is consistent on the issue of whether or not they
673

Interim Decision #2493
received information on the retention requirements. The immigration
judge, however, found the witnesses to be incredible, and his finding is
entitled to considerable weight. Matter of Teng, 15 I. & N. Dec. 516
(BIA 1975); Matter of S—, 8 I. & N. Dec. 574, 576 (BIA 1960); Matter of
7'—, 7 I. & It. Dee. 417 (BIA 1957).
We have found that the respondent has failed to carry -his burden of
going forward with the evidence to show that he was ignorant of the
retention requirement associated with his United States citizenship.

Moreover, we have concluded that the respondent would have lost his
United States citizenship by virtue of his failure to comply with those
retention requirements, even if he was unaware of them.
Counsel argues that the respondent's alleged ignorance of the retention requirement is significant, because of the case law holding that a
person who is unaware that he possesses United States citizenship
cannot lose it. by performing an otherwise expatriating act. See Rogers
v. Patokoski, 271 F.2d 858 (C.A. 9, 1959); Matter of C—S—, 9 L & N.
Dec. 670 (A.G. 1962); Matter of C—A—, 9 I. & N. Dec. 482 (BIA 1961).
The respondent, however, was not unaware that he possessed United

States citizenship. The record shows that the respondent at least suspected that he had United States citizenship since the age of ten, and
that he clearly knew of his status after his relatives visited the consular
official in 1957. The cases relied on by counsel therefore are not in point,
and we need not now consider the questiom that would be presented if
the respondent had at all relevant times been ignorant of his claim to
United States citizenship. Cf. Petition of Acchione, 213 F.2d 845 (C.A.
3, 1954).
Counsel recognizes that the Supreme Court upheld the constitutionality of section 301(b) in Rogers v. Bellei, 401 U.S. 815 (1971). Counsel,
however, attempts to distinguish Bellei on the ground that the individual involved in that case was clearly aware of both his citizenship and
the retention requirements. Counsel evidently contends that ignorance
of the retention requirements alone is significant because of the Supreme Court's decision in Schneider v. Rusk, 377 U.S. 163 (1964).
In Schneider v. Rusk, supra, the Court declared unconstitutional the
expatriation of naturalized citizens merely for residing for several years

in a foreign country. The Court indicated that foreign residency was not
inconsistent with undiluted allegiance to the United States, and that the
distinction created by Congress between native-born and naturalized
citizens violated the equal protection guarantee contained in the Fifth
Amendment's due process clause.
Counsel for the respondent and the Service's trial attorney each
stress different aspects of the Court's decision in Schneider, attempting
either to analogize it to, or to distinguish it from, the ease at hand. We,
however, have our doubts concerning the precedential value to be
674

Interim Decision #2493
assigned Schneider in view of the Supreme Court's subsequent decision
in Afroyim v. Rusk, 387 U.S. 253 (1967). Furthermore, we have concluded thatRogers v. Bellei, supra, is controlling for our purposes, even
if Schneider retains some present-day relevancy.
The retention requirement of section 301(b) was upheld in the face of a

constitutional challenge in Bellei. The statutory framework governing
the respondent's citizenship makes no mention of an exception from the
residency requirement for an individual ignorant of that requirement.
Counsel is, in essence, attacking the constitutionality of the retention
requirement as applied to an individual who knows of his claim to
citizenship, but who does not know of the retention requirement. We
know of no court case dealing with this very issue, and we do not
entertain constitutional challenges to the statutes we administer. Matter of L—,4 L & N. Dec. 556 (BIA 1951). We hold that the respondent
lost his statutorily based United States citizenship when he failed to
comply with the terms of the statute. He is an alien, and subject to
deportation on the charge contained in the order to show cause.
ORDER: The appeal is dismissed.

Further order: Pursuant to the immigration judge's order, the respondent is permitted to depart from the United States voluntarily
within 31 days from the date of this order or any extension beyond that
time as may be granted by the district director; and in the event to
failure so to depart, the respondent shall be deported as provided in the
immigration judge's order.

675

